785 F.2d 309
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MICHAEL O'CONNOR, Plaintiff-Appellantv.EDWARD PRINS, et al., Defendants-Appellees.
84-1676
United States Court of Appeals, Sixth Circuit.
1/17/86

Before:  LIVELY, Chief Judge; MERRITT and WELLFORD, Circuit Judges.
PER CURIAM.


1
Plaintiff, a former teacher, contests the constitutional validity of provisions of the Michigan teacher statute, Mich.  Comp. Laws Sec. 38.219(2) (1967) which effect a reduction in pension benefits when the teacher, after retirement, works in another system.  Plaintiff also contests the requirement that he file periodically a form showing his eligibility for pension benefits without deduction.  There is no showing that Michigan reduced 'vested' retirement benefits after retirement.  The reduction provisions in question were a part of Michigan law during the time plaintiff worked as a teacher and built up pension rights.  Rather the attack is on the rationality of the Michigan rule (characterized as a 'penalty') requiring pension reduction based on other income from active teaching during retirement.  The reason given for the rule is that it tends to deter good teachers from retiring at their first opportunity in order to secure employment in another system.  The reason given for the application form is that it is needed in order to enforce the rule.


2
For the reasons stated by Judge Joiner in his two opinions (Joint Appendix, pp. 135-40, 278-81), we affirm the judgment below holding that there is a rational basis for the Michigan law.